Case 19-00853     Doc 9    Filed 08/19/19 Entered 08/19/19 10:08:11   Desc Main
                             Document     Page 1 of 12




                                      In the
     United States Bankruptcy Court
                       For the Northern District of Illinois


   IN RE:                                 CASE NO. 19-BK-09567
                                          EASTERN DIVISION
            MIRANDA COOPER,               CHAPTER 13

                  DEBTOR.                 HON. JACK B. SCHMETTERER


   MIRANDA COOPER,

            PLAINTIFF,
                                          ADV. NO. 19-AP-00853
                  V.


   CITY OF CHICAGO, AN ILLINOIS           HEARING DATE: SEPT. 3, 2019
   MUNICIPAL CORPORATION,                 HEARING TIME: 9:30 A.M.

            DEFENDANT.



                         NOTICE OF M OTION

       PLEASE TAKE NOTICE, that on September 3, 2019 at 10:00 a.m.
   the undersigned shall appear before the Honorable Jack B. Schmetter-
   er or any other judge sitting in his stead, in Courtroom 682, at 219 S.
   Dearborn St., Chicago, Illinois, and then and there present the City of
   Chicago’s Motion for Judgment on the Pleadings on Count II a
   copy of which is attached hereto and served upon you.
Case 19-00853   Doc 9   Filed 08/19/19 Entered 08/19/19 10:08:11   Desc Main
                          Document     Page 2 of 12




                                  Respectfully submitted,

                                  Mark Flessner
                                  Corporation Counsel

                                  By: s/ David Paul Holtkamp
                                  David Paul Holtkamp
                                  Asst. Corp. Counsel Supervisor
                                  CITY OF CHICAGO,
                                  DEPARTMENT OF LAW
                                  Chicago City Hall
                                  121 N LaSalle St., Ste. 400
                                  Chicago, IL 60602
                                  312.744.6967
                                  David.Holtkamp2@cityofchicago.org




                                     2
Case 19-00853     Doc 9    Filed 08/19/19 Entered 08/19/19 10:08:11   Desc Main
                             Document     Page 3 of 12




                                      In the
     United States Bankruptcy Court
                       For the Northern District of Illinois


   IN RE:                                 CASE NO. 19-BK-09567
                                          EASTERN DIVISION
            MIRANDA COOPER,               CHAPTER 13

                  DEBTOR.                 HON. JACK B. SCHMETTERER


   MIRANDA COOPER,

            PLAINTIFF,
                                          ADV. NO. 19-AP-00853
                  V.


   CITY OF CHICAGO, AN ILLINOIS           HEARING DATE: SEPT. 3, 2019
   MUNICIPAL CORPORATION,                 HEARING TIME: 9:30 A.M.

            DEFENDANT.



            M OTION FOR JUDGMENT ON THE
               P LEADINGS ON C OUNT II

   Mark Flessner                  David Paul Holtkamp (IL 6298815)
   Corporation Counsel            Assistant Corporation Counsel Supervisor
                                  CITY OF CHICAGO - DEPARTMENT OF LAW
                                  121 N LaSalle St., Ste. 400
                                  Chicago, IL 60602
                                  Tel: (312) 744-6967
                                  Email: David.Holtkamp2@cityofchicago.org
Case 19-00853   Doc 9   Filed 08/19/19 Entered 08/19/19 10:08:11    Desc Main
                          Document     Page 4 of 12




                                 F ACTS

       On July 8, 2016, Miranda Cooper (the “Debtor”) filed a chapter 13

   bankruptcy case initiating case number 16-bk-21958. See Answer ¶ 5

   [AP Dkt. No. 7];1 Petition [PBK Dkt. No. 1].2 When that prior case was

   filed, the Debtor owned a Lexus ES300. See Answer ¶ 6. The chapter

   13 trustee filed multiple motions to dismiss in that case starting on

   August 2, 2017, and the case was ultimately dismissed on July 11,

   2018. See Motions to Dismiss [PBK Dkt. Nos. 24, 26, 31]; Dismissal

   Order [PBK Dkt. No. 32]. Prior the case being dismissed, on February

   16, 2018, the City impounded the Debtor’s Lexus because it was being

   operating by a person without a valid driver’s license. See Answer ¶ 8.

   The Debtor did not file anything in the prior case, such as a motion for

   turnover or a motion for sanctions, complaining of the City’s im-

   poundment of her Lexus. See generally, Docket [PBK Dkt. Nos 1-26].

   After the case was dismissed, the City disposed of the Debtor’s vehicle.

   See Answer ¶ 9.
       On April 2, 2019, the Debtor filed a new chapter 13 bankruptcy

   case, that is, the underlying bankruptcy case to this adversary proceed-

   ing. See Petition [BK Dkt. No. 1].3 The Debtor asserted in her sched-


   1 Docket entries in this adversary proceeding are cited as “AP Dkt. No.
   __.”
   2 Docket entries in the prior bankruptcy case, case no. 16-bk-21958, are

   cited as “PBK Dkt. No. __.”
   3 Docket entries in the underlying bankruptcy case, case no. 19-bk-




                                      1
Case 19-00853   Doc 9   Filed 08/19/19 Entered 08/19/19 10:08:11     Desc Main
                          Document     Page 5 of 12




   ules that she had no right to sue anyone for any reason as of the peti-

   tion date. See Schedule A/B, ¶ 33 [BK Dkt. No. 1]. The Debtor’s plan

   was then confirmed on May 29, 2019, providing an 11% dividend to un-

   secured creditors. See Confirmation Order [BK Dkt. No. 21]. After the

   plan was confirmed the Debtor initiated the instant adversary case

   seeking $50,000 from the City for purportedly violating the stay in her

   prior case. See Complaint [AP Dkt. No. 1]. The Debtor then amended

   her Schedule A/B to disclose this suit seeking $50,000 as an asset for

   the first time, and well after anyone could object to confirmation of the

   plan that did not account for that asserted asset. See Amended A/B

   [BK Dkt. No. 26].

      The Debtor’s complaint asserts two counts: Count I seeking actual

   damages for the City’s purported automatic stay violation, and Count

   II seeking punitive damages against the City for the same purportedly

   violative conduct. See Complaint [AP Dkt. No. 1]. The City timely filed

   its answer and affirmative defenses to the Debtor’s complaint. See An-

   swer [Dkt. No. 7]. The City now, through this motion, seeks judgment
   on the pleadings as to Count II because punitive damages are not al-

   lowed against the City of Chicago as a matter of law.

                             D ISCUSSION

      Under Rule 12(c), made applicable here through Bankruptcy Rule


   09567, are cited as “BK Dkt. No. __.”



                                      2
Case 19-00853   Doc 9      Filed 08/19/19 Entered 08/19/19 10:08:11   Desc Main
                             Document     Page 6 of 12




   7012, “[a]fter pleadings have closed . . . a party may move for judgment

   on the pleadings.” Fed. R. Civ. 12(c); Fed. R. Bankr. P. 7012. The

   standard for a motion for judgment on the pleadings is the same as

   that for summary judgment. See Alexander v. City of Chicago, 994 F.2d

   333, 336 (7th Cir. 1993). Therefore, a motion should be granted if there

   are no issues of material fact and the moving party is entitled to judg-

   ment as a matter of law. Id. However, a court may only look to the

   pleadings and judicially noticeable facts — including the court’s own

   docket — when considering the motion. See Balogun v. Winn Law Grp.,

   A.P.C., 2017 WL 2984075, at *3 (C.D. Cal. July 12, 2017); see also, 5C

   Charles A. Wright and Arthur R. Miller, Federal Practice and Proce-

   dure § 1368 (3d ed.).

       Here, assuming (without conceding)4 all the allegations in the

   Complaint are true — that is, that the City impounded the Debtor’s car

   during her prior bankruptcy, it then refused to give it back while the

   case was still pending, and then disposed of it thereafter — the City is

   still entitled to judgment as a matter of law on Count II.
       In Count II, the Debtor requests a judgment against the City in the


   4 The City does not concede that it violated the stay. The City may im-
   pound a vehicle that is being operated by a person without a license
   even when the owner is in bankruptcy. Such impoundment is a clear
   use of police power. The City also has no record of the Debtor request-
   ing that her vehicle be returned, which the City would have done had
   she asked during that prior case. The Debtor also never asked for a
   court order requiring return during that case. But those facts are not
   relevant to this limited motion for judgment on the pleadings.



                                        3
Case 19-00853   Doc 9   Filed 08/19/19 Entered 08/19/19 10:08:11   Desc Main
                          Document     Page 7 of 12




   amount of $50,000 and cancellation of all debt owed by the Debtor to

   the City as an award of punitive damages to punish the City for its

   purportedly “egregious, outrageous, [and] malicious” conduct. See

   Complaint, ¶ 17 [AP Dkt. No. 1]. But under federal common law, and

   the Bankruptcy Code’s express adoption of that law in § 106(a)(3), pu-

   nitive damages may not be awarded against the City.

1. Section 106(a)(3) Codifies the Common Law that
   Municipalities are Immune from Punitive Damages.

      Pursuant to § 106(a)(3) of the Bankruptcy Code, the “court may is-

   sue against a governmental unit an order, process, or judgment…but

   not including an award of punitive damages.” 11 U.S.C. § 106(a)(3).

   Governmental unit is a defined term in the Code, and includes munici-

   palities. See 11 U.S.C. § 101(27). Because the City is immune from an

   award of punitive damages, judgment should be entered for the City on

   Count II.

      Section 106(a)(3) expressly provides that an award of punitive

   damages may not be granted against a “a governmental unit.” See 11
   U.S.C. § 106(a)(6). This section is simply the codification of the com-

   mon law. While municipal corporations, like private corporations, may

   sue and be sued like natural persons, the premise that a “municipal

   corporation [is immune] from punitive damages at common law [is] not

   open to serious question.” City of Newport v. Fact Concerts, Inc., 453

   U.S. 247, 259-61 (1981). The policy behind this rule is easy to under-

   stand. Therefore, the “general rule today is that no punitive damages




                                     4
Case 19-00853    Doc 9      Filed 08/19/19 Entered 08/19/19 10:08:11   Desc Main
                              Document     Page 8 of 12




   are allowed [against a municipality] unless expressly authorized by

   statute.” Id. at n.21.

      To abrogate the common-law doctrine immunizing municipalities

   against punitive damages, Congress must “specifically so provide[].” Id.

   at 263; see also, Landon v. Oswego Unit Sch. Dist. No. 308, 143 F.

   Supp. 2d 1011, 1012 (N.D. Ill. 2001) (“given this well established com-

   mon law principle that a municipality was immune from punitive

   damages, Congress would have specifically so provided had it wished

   to abolish the doctrine.”); Holly v. City of Naperville, 571 F. Supp. 668,

   673 (N.D. Ill. 1983) (specific language needed to so show Congress “in-

   tended to override the immunity from punitive damages which munic-

   ipalities had enjoyed at common law.”); Gil Ramirez Grp., L.L.C. v.

   Houston Indep. Sch. Dist., 786 F.3d 400, 412 (5th Cir. 2015) (“Congress

   must clearly express its intention” to abrogate the doctine.); Senne v.

   Vill. of Palatine, 2013 WL 68703, at *2 (N.D. Ill. Jan. 4, 2013) (“Con-

   sistent with the Supreme Court’s analysis, punitive damages are una-

   vailable against the Village under the DPPA unless the statute ex-
   pressly abrogates the municipality’s immunity.”).

      The fact that § 362(k) authorizes punitive damages generally as

   part of the relief given to a debtor for a violation of the stay cannot be

   taken to authorize punitive damages against a municipality like the

   City. As the district court held in Senne v. Villiage of Palatine,

   “[t]hough the [statute] expressly references punitive damages, it is si-

   lent regarding whether a municipality may be held liable for them.



                                         5
Case 19-00853   Doc 9   Filed 08/19/19 Entered 08/19/19 10:08:11       Desc Main
                          Document     Page 9 of 12




   Such language cannot be considered express legislative authorization

   or a waiver of the well-settled common law principle of municipal im-

   munity from punitive damages.” 2013 WL 68703, at *3. Instead, to ab-

   rogate this immunity, the statute must speak directly to the question

   as to whether punitive damages are available against a municipality,

   not just generally. See id., see also, United States v. Texas, 507 U.S.

   529, 534 (1993). The Code does not expressly provide that punitive

   damages may be awarded against a governmental unit, such as the

   City. Therefore, even if § 106(a)(3) was deleted from the Code, the City

   would still be immune from punitive damages. But in this instance, the

   Code understandably tracks the common law.

      The courts agree that the language of § 106(a)(3) is clear and une-

   quivocally bars punitive damages against a governmental unit for a

   stay violation. See In re Flynn, 185 B.R. 89, 93 (S.D. Ga. 1995); In re

   Griffin, 415 B.R. 64, 71 (Bankr. N.D.N.Y. 2009); In re Davis, 201 B.R.

   835, 837-38 (Bankr. S.D. Ala. 1996); In re Duby, 451 B.R. 664, 678

   (B.A.P. 1st Cir. 2011). This prohibition extends to counties, see Rosas v.
   Monroe Cty. Tax Claim Bureau, 323 B.R. 893, 902 (Bankr. M.D. Pa.

   2004), and even cities that mistakenly enforce parking and traffic laws

   in violations of the stay, see In re Odom, 571 B.R. 687, 698 (Bankr.

   E.D. Pa. 2017); In re Quiles Aviles, 532 B.R. 428, 440 (Bankr. D.P.R.

   2015). And the commentators agree too:

         This limitation on recovery is similar to the limitation on
         the waiver of the federal government’s sovereign immuni-




                                       6
Case 19-00853   Doc 9    Filed 08/19/19 Entered 08/19/19 10:08:11       Desc Main
                          Document     Page 10 of 12




         ty in the Federal Tort Claims Act and is consistent with
         traditional rules prohibiting the recovery of puni-
         tive damages from municipalities that are otherwise
         subject to suit. As the Supreme Court has explained with
         respect to municipalities, but with reasoning which is
         equally applicable to other governmental units, “an award
         of punitive damages … ‘punishes’ only the taxpayers, who
         took no part in the commission of the tort … [and is] in ef-
         fect a windfall to a fully compensated plaintiff… . Neither
         reason nor justice suggests that such retribution should
         be visited upon the shoulders of blameless or unknowing
         taxpayers.”

   S. Elizabeth Gibson, Congressional Response to Hoffman and Nordic

   Village: Amended Section 106 and Sovereign Immunity, 69 Am. Bankr.

   L.J. 311, 331-32 (1995) (emphasis added). Therefore, the City is im-

   mune from punitive damages for violations of the stay under both

   common law and § 106(a)(3). A motion for judgment on the pleadings

   should be granted where the plaintiff seeks punitive damages against

   a municipality that is immune. Nowlin v. 2 Jane Doe Female Rochester

   New York Police Officers, 2013 WL 5503962, at *10 (W.D.N.Y. Oct. 2,

   2013). Judgment for the City should be granted as to Count II of the

   Complaint.

2. Conclusion.

      For all the reasons stated above, the City respectfully requests that

   this Court grant it judgment on the pleadings as to Count II of the

   Debtor’s complaint.




                                      7
Case 19-00853   Doc 9   Filed 08/19/19 Entered 08/19/19 10:08:11   Desc Main
                         Document     Page 11 of 12




                                  Respectfully submitted,

                                  Mark Flessner
                                  Corporation Counsel

                                  By: s/ David Paul Holtkamp
                                  David Paul Holtkamp
                                  Asst. Corp. Counsel Supervisor
                                  CITY OF CHICAGO,
                                  DEPARTMENT OF LAW
                                  Chicago City Hall
                                  121 N LaSalle St., Ste. 400
                                  Chicago, IL 60602
                                  312.744.6967
                                  David.Holtkamp2@cityofchicago.org




                                     8
Case 19-00853   Doc 9   Filed 08/19/19 Entered 08/19/19 10:08:11   Desc Main
                         Document     Page 12 of 12




                         CERTIFICATE OF SERVICE

      I, David Paul Holtkamp, an attorney, hereby certify that on August

   19, 2019, I caused a copy of the attached Motion for Judgment on the

   Pleadings to be served via the court’s electronic noticing system for

   Registrants on those designated to receive such service as provided on

   the attached Service List.



                                         /s/ David Paul Holtkamp



                                SERVICE LIST
   Registrants
   (Via CM/ECF)
         Ross H Briggs r-briggs@sbcglobal.net,
          hrr73813@notify.bestcase.com
         Charles A King chuck.king@cityofchicago.org




                                     9
